Mr. Charles J. Harder Arkansas Louisiana Gas Company P.O. Box 751 Little Rock, AR  72203
Dear Mr. Harder:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 and the amendment thereto, the same being Act 719 of 1989. Your question concerns lobbyist registration forms and is as follows:
  Is Arkansas Louisiana Gas Company in compliance with the registration requirements of Initiated Act 1 as amended by having filed lobbyist registration forms with various municipal and county clerks throughout the State of Arkansas, which forms were the first prepared by the Secretary of State and approved by the Attorney General's Office?  Subsequent to these filings by Arkansas Louisiana Gas Company a new form was prepared by the Secretary of State and approved by the Attorney General in anticipation of the effective date of Act 719 of 1989.
Act 719 of 1989 will become law on July 3, 1989.  It provides that lobbyist registration be accomplished by the filing of registration forms with either the Secretary of State, county clerk or municipal clerk depending upon the entity of government lobbied by the lobbyist.  In an effort to comply with this law your company has filed lobbyist registration forms with all applicable state and local filing officials at a time prior to the creation and approval of the modified lobbyist registration form which is now available for use by lobbyists in the State of Arkansas.
The new lobbyist registration form differs from the first form in that there is a designated place for the lobbyist to indicate the entity of government lobbied.
It is my opinion that under the particular facts of your situation Arkansas Louisiana Gas Company is in compliance with the registration provisions of Initiated Act 1 of 1988 and Act 719 of 1989.  Since your company has opted to file a registration form with every applicable municipal or county clerk, the public will be made aware that your company is engaged in lobbying activities with county and municipal officials.
Although it might be preferable for all lobbyists to file on the same form, in these peculiar circumstances I am of the opinion that Arkansas Louisiana Gas Company has complied with the spirit of Initiated Act 1 of 1988 as amended.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Bill McLean.